DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-13, 15- 18 and new claims 19-23 in the reply filed 12/10/2021 is acknowledged.

Status of Claims
Claims 1-13, 15- 23 are pending in this application.  
Claim 14 is cancelled.  Claims 19-23 are newly added. Claims 1-6 are withdrawn from examination as being directed to a nonelected invention. Claims 7-13, 15-23 are examined in this Office Action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2021 and 12/13/2019  have been considered by the examiner. It is noted that the document Longsine-Parker et al (“Microfluidic electro-sonoporation: a multi-modal cell poration methodology through simultaneous application of electric field and ultrasonic wave,” Lab Chip, 2013, 13, 2144–2152) has been cited twice, once on each IDS.  The citation on the 12/13/2019 IDS has been lined through as being duplicative. 

Grammatical Errors and Claim Interpretation
1.	Claim 7, line 5, “mircobubbles” should be microbubbles.
2.	Claim 8 recites the phrase “brine Anemia” and should correctly read “brine Artemia.”  See, specification [0006] for correct spelling. 
treated cells” as opposed to “plurality of untreated cells.”
4.	Regarding claim 11, line 11, the phrase “the plurality of preserved red blood cells” should read “a plurality of preserved red blood cells.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claims 12 and 16 appear to be Markush groupings.  A Markush group is a closed group of alternatives and the selection is made from a group “consisting of” rather than “comprising” the alternative members. The claims are indefinite because it is unclear what other alternatives are intended to be encompassed by the claims.  The correct phraseology is “selected from the group consisting of” and the last separator of the alternatives is “and.”
2.	Claim 9 is rejected as being indefinite.  The claim recites “further comprising a step of drying and/or freezing one or more of the plurality of cells.” The claim is unclear as to whether Applicant intends to dry/freeze the plurality of cells before or after treatment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Longsine-Parker et al (“Microfluidic electro-sonoporation: a multi-modal cell poration methodology through simultaneous application of electric field and ultrasonic wave,” Lab Chip, 2013, 13, 2144–2152) (cited on IDS filed 03/04/2021 as document no.3) (Longsine-Parker) in view of Dixon et al (“Enhanced Intracellular Delivery of a Model Drug Using Microbubbles Produced by a Microfluidic Device,” Ultrasound in Medicine & Biology Volume 39, Issue 7, July 2013, Pages 1267-1276) (cited on IDS filed 03/04/2021 as document no. 2) (Dixon).
Longsine-Parker discloses microfluidic electro-sonoporation (title) and a device therefore.  Longsine-Parker discloses a method for molecule delivery (propidium iodide, PI) (the claimed soluble molecule; claim 7, part 1) into cells (Hela cells, Page 2147, left column, “Cells”).  Longsine-Parker discloses the PI was added to resuspended cells (the claimed “plurality of untreated cells” and “soluble molecules”) for inclusion in the cell inlets (figure 2(c), “cell inlet”) (the claimed “second channel for housing the amount of soluble molecules and optionally the plurality of untreated cells”).  Longsine-Parker 
The assembled Longsine-Parker device as shown in figure 2C is set forth below:

    PNG
    media_image1.png
    170
    224
    media_image1.png
    Greyscale
 
Longsine-Parker discloses three channels in the diagram above.  The channel labeled “cell inlet” is the channel for housing the claimed “plurality of untreated cells.”(claim 21).   Longsine-Parker discloses treating the cells with a combination of electroporation and sonoporation and the combined treatment resulted in much greater efficiency than either procedure alone (page 2149, right column, “Combined microelectro-sonoporation”) as shown by the uptake of calcein (figure 3). 
  Longsine-Parker differs from the claims in that the document fails to disclose utilization of microbubbles.  However, Dixon cures the deficiency.
Dixon discloses enhanced delivery of a model drug using microbubbles produced by a microfluidic device (title) into rat aortic smooth muscle cells (page 1269, left column, “Cell culture and calcein delivery”).  Dixon discloses calcein is a fluorophore that cannot pass through intact cell membranes and was used as a model therapeutic because only living cells that are permeabilized internalize calcein and fluoresce (page 1269, right column, top paragraph). 
Dixon discloses the cells (the claimed “plurality of untreated cells”) were insonated under flow with microbubbles (the claimed microbubbles) and calcein (the claimed soluble molecule) for a total of 2 minutes (the claimed “sonicating the solution 
It would have been obvious to one of ordinary skill to modify the method of Longsine-Parker by including microbubbles in the microfluidic solution as suggested by Dixon in view of the teachings of Dixon that microbubbles increased the delivery a drug model (the claimed soluble molecule) into cells and that high viability was maintained.  One of ordinary skill would have had a reasonable expectation of success in modifying the method of Longsine-Parker by inclusion of microbubbles in view of the teachings of Dixon that enhanced delivery of the soluble molecule was obtained and a high cell viability was maintained. One of ordinary skill would have been motivated to obtain an enhanced drug delivery into target cells in view of the teachings of Dixon that improved drug delivery to targets would  provide significant benefits in terms of dose reduction (page 1274, right column, second full paragraph). 

2.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Longsine-Parker and Dixon as applied to claims 7, 21 and 22 above and further in view of Zhou et al (“Loading Trehalose into Red Blood Cells by Electroporation and its Application in Freeze-Drying,” CryoLetters 31 (2), 147-156 (2010)) (Zhou).
The teachings of Longsine-Parker and Dixon above are incorporated herein in their entirety. 
Longsine-Parker and Dixon differ from the claims in that the documents fail to disclose delivery of a soluble molecule into red blood cells (RBCs).  However, Zhou cures the deficiency. 
Zhou discloses trehalose is an effective protectant to stabilize cells during freezing and drying (Abstract).  Zhou discloses loading trehalose (claim 8, the claimed “soluble molecule”) (claim 12, the claimed “preservation agent”) into red blood cells (claim 10) (claim 11, the claimed “plurality of unpreserved red blood cells”).  Zhou 
It would have been obvious to one of ordinary skill to modify the method of Longsine-Parker and Dixon by substituting red blood cells and trehalose for the cells and soluble molecules of Longsine-Parker and Dixon as suggested by Zhou in view of the teachings of Zhou that long-term storage of red blood cells (RBCs) is needed to ensure a readily available, safe blood supply for transfusion medicine and that trehalose is an effective preservative. One of ordinary skill would have had a reasonable expectation of success in insonating RBCs with a cryoprotective agent (trehalose) in view of the teachings of Dixon that microbubbles increased the delivery of a soluble molecule into cells and that high cell viability was maintained and Zhou that RBCs loaded with trehalose were successfully frozen and recovered.

3.	 Claims 15-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Longsine-Parker, Dixon and Zhou as applied to claims 7-13, 21 and 22 above and further in view of Wang et al (“Vortex-assisted DNA delivery,” Lab Chip, 2010, 10, 2057–2061) (cited on IDS filed 03/04/2021 as document no. 4) (Wang).  The teachings of Longsine-Parker, Dixon and Zhou above are incorporated herein in their entirety.
Longsine-Parker, Dixon and Zhou differ from the claims in that the documents fail to disclose a microchannel having a shape that causes centrifugal force to be applied to the fluid. However, Wang cures the deficiency.
 Wang discloses (Abstract) greatly improved transfection efficiencies are achievable with only a simple modification to the design of existing continuous flow electroporation systems. Wang discloses electroporation in a curved spiral shaped channel yields a two-fold increase in transfection efficiency as compared to a straight microchannel (page 2057, right column, top paragraph).   Wang discloses the migration 

    PNG
    media_image2.png
    334
    382
    media_image2.png
    Greyscale

Regarding claims 16, 17, 18 and 20, Zhou is cited for disclosing loading trehalose (claim 16, the claimed “soluble molecule”) into red blood cells (claim 18, the claimed “one or more cells are red blood cells”).  Zhou discloses loading RBCs with differing amounts of trehalose by electroporation, freeze drying the cells and rehydrating them (Abstract) (claims 17 and 20, the claimed “separating the one or more treated cells from the fluid and drying and/or freezing the one or more treated cells”). Zhou discloses the recovery rates increased with intracellular trehalose concentration and that the recovery rate reached 70.9% (Abstract). 
Regarding claim 19, Wang is cited for teaching the application of centrifugal force during electroporation.  It would have been obvious to one of ordinary skill to apply 
Regarding claim 23, it would have been obvious to one of ordinary skill to modify the Longsine-Parker device by incorporating a third channel having a spiral configuration in view of the teachings of Wang that curved spiral shaped channel yields a two-fold increase in transfection efficiency as compared to a straight microchannel.    One of ordinary skill would have had a reasonable expectation of success in view of the success obtained by Wang. 
It would have been obvious to one of ordinary skill to modify the Longsine-Parker, Dixon method having straight microchannels by using a spiral shaped channel as suggested by Wang in view of the teachings of Wang that a curved spiral shaped channel yields a two-fold increase in transfection efficiency as compared to a straight microchannel.  One of ordinary skill would have had a reasonable expectation of success in making the modification in view of the teachings of Wang showing a two-fold increase in transfection efficiency when using a spiral shaped channel.  One of ordinary skill would have been motivated to use a spiral shaped channel and increase the transfection efficient in the target cells in view of the teachings of Wang that delivery of DNA payloads into cells is a critical step in cell-based therapeutics and tissue engineering (page 2057, left column, top paragraph).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632